Opinion by
Rao, J.
In the stipulation of counsel, plaintiff conceded the correctness of the primary classification of the instant merchandise under said paragraph 1005 (a). Counsel for the respective parties further agreed that the 223 rolls of henequen cordage, specified on customs Form 3815, on file with the entry papers, were in bonded warehouse on January 30, 1943, the effective date of T. D. 50797, supra, and were withdrawn from bonded warehouse for consumption after Janu*410ary 30, 1943, before the termination of said trade agreement. Upon the agreed facts, the claims of the plaintiff were sustained.